Exhibit 10.2
Execution Version

 


PLEDGE AND SECURITY AGREEMENT
dated as of May 29, 2015
among
EACH OF THE GRANTORS PARTY HERETO
and
BANK OF AMERICA, N.A.,
as Collateral Agent









    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
PAGE


ARTICLE 1
DEFINITIONS; GRANT OF SECURITY
Section 1.01. General Definitions    1
Section 1.02. Definitions; Interpretation    10
ARTICLE 2
GRANT OF SECURITY
Section 2.01. Grant of Security    11
Section 2.02. Certain Limited Exclusions    12
ARTICLE 3
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
Section 3.01. Security for Obligations    14
Section 3.02. Continuing Liability Under Collateral    14
ARTICLE 4
CERTAIN PERFECTION REQUIREMENTS
Section 4.01. Delivery Requirements    15
Section 4.02. Control Requirements    16
Section 4.03. Intellectual Property Recording Requirements    16
Section 4.04. Other Actions    17
Section 4.05. Timing and Notice    18



    

--------------------------------------------------------------------------------




ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Section 5.01. Grantor Information & Status    18
Section 5.02. Collateral Identification, Special Collateral    19
Section 5.03. Ownership Of Collateral And Absence Of Other Liens    20
Section 5.04. Status of Security Interest    21
Section 5.05. Goods and Receivables    22
Section 5.06. Pledged Equity Interests, Investment Related Property    22
Section 5.07. Intellectual Property    23
Section 5.08. Miscellaneous    24
ARTICLE 6
COVENANTS AND AGREEMENTS
Section 6.01. Grantor Information and Status    25
Section 6.02. Collateral Identification; Special Collateral    25
Section 6.03. Ownership of Collateral and Absence of Other Liens    26
Section 6.04. Status of Security Interest    26
Section 6.05. Goods & Receivables.    26
Section 6.06. Pledged Equity Interests, Investment Related Property    29
Section 6.07. Intellectual Property    32
Section 6.08. Miscellaneous    33
ARTICLE 7
ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS
Section 7.01. Access; Right of Inspection    34



    

--------------------------------------------------------------------------------




Section 7.02. Further Assurances    34
Section 7.03. Additional Grantors    36
ARTICLE 8
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
Section 8.01. Power of Attorney    36
Section 8.02. No Duty On The Part Of Collateral Agent Or Secured Parties    37
Section 8.03. Appointment Pursuant to Credit Agreement    38
ARTICLE 9
REMEDIES
Section 9.01. Generally    38
Section 9.02. Application of Proceeds    40
Section 9.03. Sales on Credit    40
Section 9.04. Investment Related Property    40
Section 9.05. Grant of Intellectual Property License    41
Section 9.06. Intellectual Property    41
Section 9.07. Cash Proceeds; Deposit Accounts    44
ARTICLE 10
COLLATERAL AGENT
ARTICLE 11
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
ARTICLE 12
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM
ARTICLE 13
MISCELLANEOUS





    

--------------------------------------------------------------------------------




SCHEDULE 1.01A — CLOSING DATE MINORITY INVESTMENTS
SCHEDULE 5.01 — GENERAL INFORMATION
SCHEDULE 5.02 — COLLATERAL IDENTIFICATION
SCHEDULE 5.04 — FINANCING STATEMENTS
SCHEDULE 5.05 — LOCATION OF EQUIPMENT AND INVENTORY
SCHEDULE 5.06 — PLEDGED EQUITY INTERESTS
SCHEDULE 5.07 — INTELLECTUAL PROPERTY
SCHEDULE 5.08 — CONSENTS
EXHIBIT A — PLEDGE SUPPLEMENT
EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT
EXHIBIT C — [RESERVED]
EXHIBIT D — [RESERVED]
EXHIBIT E — TRADEMARK SECURITY AGREEMENT
EXHIBIT F — COPYRIGHT SECURITY AGREEMENT
EXHIBIT G — PATENT SECURITY AGREEMENT





    

--------------------------------------------------------------------------------








This PLEDGE AND SECURITY AGREEMENT dated as of May 29, 2015 among Hologic, Inc.
(the “Company”), certain domestic subsidiaries of the Company party hereto from
time to time, whether as an original signatory hereto or as an Additional
Grantor (as herein defined) ( each, a “Grantor”), and Bank of America, N.A., as
collateral agent for the Secured Parties (as herein defined) (in such capacity
as collateral agent, together with its successors and permitted assigns, the
“Collateral Agent”).
RECITALS:
WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Company,
the other Borrowers party thereto from time to time, the other Grantors party
thereto, as Guarantors, the Collateral Agent, the other Agents party thereto and
the Lenders party thereto from time to time;
WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into (i) one or more Hedge Agreements with one or more Lender
counterparties and (ii) one or more Cash Management Agreements with one or more
Cash Management Providers;
WHEREAS, in consideration of the extensions of credit and other accommodations
of the Lenders, the Lender counterparties and Cash Management Providers as set
forth in the Credit Agreement, the Hedge Agreements and the Cash Management
Agreements, respectively, each Grantor has agreed to secure such Grantor’s
obligations under the Loan Documents, the Hedge Agreements and the Cash
Management Agreements, as set forth herein; and
WHEREAS, pursuant to Section 4.01(a) of the Credit Agreement, the Grantors are
required to execute and deliver certain agreements and documents in order to
perfect the Collateral Agent’s security interest in the Collateral on the terms
set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:
Article 1
DEFINITIONS; GRANT OF SECURITY
Section 1.01    . General Definitions. In this Agreement, the following terms
shall have the following meanings:
“Additional Grantors” shall have the meaning assigned in Section 7.03.



    

--------------------------------------------------------------------------------




“Agreement” shall mean this Pledge and Security Agreement dated as of May 29,
2015, as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, in accordance with the terms of the Credit
Agreement.
“Cash Proceeds” shall have the meaning assigned in Section 9.07.
“Collateral” shall have the meaning assigned in Section 2.01.
“Collateral Account” shall mean any Deposit Account or Securities Account
established by the Collateral Agent.
“Collateral Agent” shall have the meaning set forth in the preamble.
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
“Company” shall have the meaning set forth in the preamble.
“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter-of-Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.
“Copyright Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Copyright or otherwise providing for a covenant not to sue (whether such Grantor
is licensee or licensor thereunder) including, without limitation, each
agreement required to be listed in Schedule 5.02(II) under the heading
“Copyright Licenses” (as such schedule may be amended or supplemented from time
to time) provided that, for the avoidance of doubt, the Copyright Licenses shall
not include any Excluded Asset.

1
    

--------------------------------------------------------------------------------




“Copyright Security Agreement” shall mean a Copyright Security Agreement
substantially in the form of Exhibit F.
“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and all
rights in and to databases, and all Mask Works (as defined under 17 U.S.C. 901
of the U.S. Copyright Act), whether registered or unregistered and whether or
not the underlying works of authorship have been published, moral rights,
reversionary interests, termination rights, and, with respect to any and all of
the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications required to be listed in
Schedule 5.02(II) under the heading “Copyrights” (as such schedule may be
amended or supplemented from time to time), (ii) all extensions and renewals
thereof, (iii) the right to sue or otherwise recover for past, present and
future infringements or other violations thereof thereof, and (iv) all Proceeds
of the foregoing, including, without limitation, licenses, fees, royalties,
income, payments, claims, damages and proceeds of suit now or hereafter due
and/or payable with respect thereto, and (v) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world provided that,
for the avoidance of doubt, Copyrights shall not include any Excluded Asset.
“Credit Agreement” shall have the meaning set forth in the recitals.
“Excluded Asset(s)” shall mean any asset of any Grantor excluded from the
security interest hereunder by virtue of Section 2.02 hereof but only to the
extent, and for so long as, so excluded thereunder.
“Excluded Foreign Equity Interests” shall mean the capital stock of and/or any
other Equity Interests issued by any Foreign Subsidiary that is not a First-Tier
Foreign Subsidiary.
“Foreign Intellectual Property” shall mean any Intellectual Property (whether
now owned or existing or hereafter acquired, created, developed or arising)
consisting of foreign, international, or multi-national issued/registered
Patents, registered Trademarks, registered Copyrights, or any applications for
the foregoing.
“Grantors” shall have the meaning set forth in the preamble.
“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee thereof
or an additional insured thereon) and (ii) any key man life insurance policies.
“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the laws of the United States (or of any state or political subdivision
thereof) or of any Foreign Jurisdiction or otherwise, including without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets, and the
Trade Secret Licenses, and the right to sue or otherwise recover for past,
present and future infringement, dilution, misappropriation or other violation
or impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income, payments, claims,
damages and

2
    

--------------------------------------------------------------------------------




proceeds of suit, now or hereafter due and/or payable with respect thereto
provided that, for the avoidance of doubt, the Intellectual Property shall not
include any Excluded Asset.
“Intellectual Property Agreements” shall mean the Patent Security Agreement, the
Trademark Security Agreement and the Copyright Security Agreement.
“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, Patent Licenses, Trademark Licenses and Trade Secret Licenses.
“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.
“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit provided that, for the avoidance of doubt, the Investment Related
Property shall not include any Excluded Asset.
“Material Intellectual Property” shall mean any item of Intellectual Property
included in the Collateral which is material to the business of the Grantors,
taken as a whole, or is otherwise of material value to the Grantors, taken as a
whole.
“M.G.L.” shall have the meaning assigned in Section 2.02.
“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Sections 9-406 through 409
of the UCC).
“Patent Licenses” shall mean all agreements, licenses and covenants (whether or
not in writing) providing for the granting of any right in or to any Patent or
otherwise providing for a covenant not to sue (whether such Grantor is licensee
or licensor thereunder), including, without limitation, each agreement required
to be listed in Schedule 5.02(II) under the heading “Patent Licenses” (as such
schedule may be amended or supplemented from time to time) provided that, for
the avoidance of doubt, the Patent Licenses shall not include any Excluded
Asset.
“Patent Security Agreement” shall mean a Patent Security Agreement substantially
in the form of Exhibit G.
“Patents” shall mean all United States and foreign patents and certificates of
invention, inventions or similar industrial property rights, and applications
for any of the foregoing, including, but not limited to: (i) each patent and
patent application required to be listed in Schedule 5.02(II) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all improvements thereto, (iv) the
right to sue or otherwise recover for

3
    

--------------------------------------------------------------------------------




past, present and future infringements or other violations thereof, (v) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world provided
that, for the avoidance of doubt, the Patents shall not include any Excluded
Asset.
“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described on Schedule 5.02(I) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments, if any, evidencing
such any of the foregoing, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing
provided that, for the avoidance of doubt, the Pledged Debt shall not include
any Excluded Asset.
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose Equity Interests
are included as Pledged Equity Interests provided that, for the avoidance of
doubt, the Pledged Equity Interests shall not include any Excluded Asset.
“Pledged LLC Interests” shall mean, other than any Excluded Asset, all interests
in any limited liability company and each series thereof owned by any Grantor,
including, without limitation, all limited liability company interests listed on
Schedule 5.02(I) under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights as a member of the related
limited liability company that constitutes “Collateral” hereunder.
“Pledged Partnership Interests” shall mean, other than any Excluded Asset, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership owned by any Grantor, including, without
limitation, all partnership interests listed on Schedule 5.02(I) under the
heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and all rights as a
partner of the related partnership that constitutes “Collateral” hereunder.

4
    

--------------------------------------------------------------------------------




“Pledged Stock” shall mean, other than any Excluded Asset, all shares of capital
stock owned by any Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.02(I) under the heading “Pledged Stock” (as such
schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares that
constitutes “Collateral” hereunder.
“Pledge Supplement” shall mean an agreement substantially in the form of Exhibit
A hereto.
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records provided that, for the
avoidance of doubt, Receivables shall not include any Excluded Asset.
“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.
“Secured Obligations” shall have the meaning assigned in Section 3.01.
“Secured Parties” shall mean the Agents, the Lenders, the L/C Issuer, the Lender
counterparties and the Cash Management Providers, and the respective successors
and permitted assigns of each of the foregoing Persons.
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates

5
    

--------------------------------------------------------------------------------




for the purchase or acquisition of, or any right to subscribe to, purchase or
acquire, any of the foregoing.
“Specified Closing Date Minority Investments” shall mean the Grantors’ Equity
Interests set forth in Schedule 1.01A or Equity Interests received in exchange
therefor or on account thereof.
“Specified Equipment and Inventory” shall mean, at any time, any (A) Equipment
and/or Inventory which is installed or otherwise located at a physician's
office, hospital, medical clinic, laboratory or other third party location
pursuant to a Customer Usage Agreement, System Loan and Product Purchase
Agreement, use agreements, conditional sales agreements, leases and other
similar contracts entered into by a Grantor with end users or other third
parties that directly or indirectly contract with end users and which the
Grantors, in their discretion, determine are a necessary or desirable means of
generating revenue from such Equipment or Inventory, including through the
diagnostic processes related thereto, including, but not limited to, (i)
diagnostic Equipment or Inventory, such as Thin Prep PAP Processors, Tigres,
Panther, ETS (Direct Tube Sampling Instruments) and mammography and osteoporosis
Equipment and Inventory, (ii) surgical Equipment or Inventory, such as NovaSure
and MyoSure controller, (iii) molecular Equipment or Inventory and (iv) any
other medical device related Equipment and/or Inventory; (B) any Equipment
and/or Inventory which is stored with or located at a warehouse, distribution
center, or other similar location owned, operated, leased or subcontracted by
any third party manufacturer (and/or any other operator of warehouses,
distribution centers, and/or other similar location); and (C) any Equipment
and/or Inventory consisting of molds, plastics and assembly manufacturing
equipment in the possession of any third party manufacturer.
“Specified Material Contracts” means (i) that certain Supply Agreement dated as
of November 22, 2006 by and between Gen-Probe Incorporated, a corporation of the
State of Delaware, USA, located at 10210 Genetic Center Drive, San Diego,
California 92121-4362 and STRATEC Biomedical Systems AG, having its principal
place of business at Gewerbestrasse 37, D-75217 Birkenfeld-Graefenhausen,
Germany and (ii) that certain agreement dated as of July 24, 2009 between
GEN-PROBE INCORPORATED, a Delaware corporation, having a place of business at
10210 Genetic Center Drive, San Diego, California 92121, and NOVARTIS VACCINES
AND DIAGNOSTICS, INC., a Delaware corporation, having a place of business at
4560 Horton Street, Emeryville, California 94608, in each case as amended,
supplemented, restated or otherwise modified from time to time.
“Specified Post Closing Minority Investments” means any Equity Interest acquired
by any Grantor in any Person (other than a Subsidiary) after the Closing Date
that, together with all other Specified Post Closing Minority Investments, has
an aggregate book value of less than $75,000,000 or Equity Interests received in
exchange therefor or on account thereof.
“Specified Minority Investments” means, collectively, the Specified Closing Date
Minority Investments and Specified Post Closing Minority Investments.
“Trademark Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Trademark or otherwise providing for a covenant not to sue or permitting
co-existence (whether such Grantor is licensee or

6
    

--------------------------------------------------------------------------------




licensor thereunder), including, without limitation, each agreement required to
be listed in Schedule 5.02(II) under the heading “Trademark Licenses” (as such
schedule may be amended or supplemented from time to time) provided that, for
the avoidance of doubt, Trademark Licenses shall not include any Excluded Asset.
“Trademark Security Agreement” shall mean a Trademark Security Agreement
substantially in the form of Exhibit E.
“Trademarks” shall mean all United States and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications required to be
listed in Schedule 5.02(II) under the heading “Trademarks” (as such schedule may
be amended or supplemented from time to time), (ii) all extensions or renewals
of any of the foregoing, (iii) all of the goodwill of the business connected
with the use of and symbolized by any of the foregoing, (iv) the right to sue or
otherwise recover for past, present and future infringement, dilution or other
violation of any of the foregoing or for any injury to the related goodwill, (v)
all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world provided
that, for the avoidance of doubt, Trademarks shall not include any Excluded
Asset.
“Trade Secret Licenses” shall mean any and all agreements (whether or not in
writing) providing for the granting of any right in or to Trade Secrets (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.02(II) under the heading
“Trade Secret Licenses” (as such schedule may be amended or supplemented from
time to time) provided that, for the avoidance of doubt, Trade Secret Licenses
shall not include any Excluded Asset.
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue or otherwise recover for
past, present and future misappropriation or other violation thereof, (ii) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (iii) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world provided
that, for the avoidance of doubt, Trade Secrets shall not include any Excluded
Asset.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in

7
    

--------------------------------------------------------------------------------




such other jurisdiction solely for purposes of the provisions hereof relating to
such perfection, priority or remedies.
“United States” shall mean the United States of America.
Section 1.02    . Definitions; Interpretation. (a) In this Agreement, the
following capitalized terms shall have the meaning given to them in the UCC
(and, if defined in more than one Article of the UCC, shall have the meaning
given in Article 9 thereof): Account, Account Debtor, As-Extracted Collateral,
Bank, Certificated Security, Chattel Paper, Commercial Tort Claims, Commodity
Account, Commodity Contract, Commodity Intermediary, Consignee, Consignment,
Consignor, Deposit Account, Document, Entitlement Order, Electronic Chattel
Paper, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivable, Instrument, Inventory, Letter-of-Credit Right,
Manufactured Home, Money, Payment Intangible, Proceeds, Record, Securities
Account, Securities Intermediary, Security Certificate, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security. For
the avoidance of doubt, such capitalized terms included shall not include any
Excluded Assets.
(b)    All other capitalized terms used herein (including the preamble, recitals
and exhibits hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement. The incorporation by reference of
terms defined in the Credit Agreement shall survive any termination of the
Credit Agreement until this Agreement is terminated as provided in Article 11
hereof. Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
References herein to any Section, Appendix, Schedule or Exhibit shall be to a
Section, an Appendix, a Schedule or an Exhibit, as the case may be, hereof
unless otherwise specifically provided. The use herein of the word “include” or
“including,” when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The terms lease and license shall include sub-lease and sub-license, as
applicable. If any conflict or inconsistency exists between this Agreement and
the Credit Agreement, the Credit Agreement shall govern. All references herein
to provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.
ARTICLE 2    
GRANT OF SECURITY
Section 2.01    . Grant of Security. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under all personal property of such Grantor including, but not limited to
the following, in each case whether now owned or hereafter existing, in which

8
    

--------------------------------------------------------------------------------




such Grantor now has or hereafter acquires an interest, creates or develops or
otherwise arising and wherever the same may be located (all of which, other than
to the extent constituting Excluded Assets, being hereinafter collectively
referred to as the “Collateral”):
(a)    Accounts;
(b)    Chattel Paper;
(c)    Documents;
(d)    General Intangibles;
(e)    Goods (including, without limitation, Inventory and Equipment);
(f)    Instruments;
(g)    Insurance;
(h)    Intellectual Property;
(i)    Investment Related Property (including, without limitation, Deposit
Accounts);
(j)    Letter-of-Credit Rights;
(k)    Money;
(l)    Receivables and Receivable Records;
(m)    Commercial Tort Claims now or hereafter described on Schedule 5.02(III);
(n)    to the extent not otherwise included above, all other personal property
of any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and
(o)    to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.
Section 2.02    . Certain Limited Exclusions. Notwithstanding anything herein to
the contrary, in no event shall the Collateral include or the security interest
granted under Section 2.01 hereof attach to (a) any lease, license, contract or
agreement to which any Grantor is a party, or any of its rights or interests
thereunder, if and to the extent that a security interest (x) is prohibited by
or would be in violation of (i) any law, rule or regulation applicable to such
Grantor, or (ii) a term, provision or condition of any such lease, license,
contract or agreement (unless such law, rule, regulation, term, provision or
condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity) or (y) would result in a breach, default or

9
    

--------------------------------------------------------------------------------




other violation of any term, provision or condition of any such lease, license,
contract or agreement after giving effect to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity; provided, however, that the Collateral shall include (and
such security interest shall attach) immediately at such time as the contractual
or legal prohibition shall no longer be applicable and to the extent severable,
shall attach immediately to any portion of such lease, license, contract or
agreement not subject to the prohibitions specified in subclause (i) or (ii) of
clause (a) of this Section 2.02; provided further that the exclusions referred
to in clause (a) of this Section 2.02 shall not include any Proceeds of any such
lease, license, contract or agreement; (b) any of the outstanding capital stock
of or other Equity Interest in a (I) First-Tier Foreign Subsidiary or Excluded
Disregarded Entity in excess of 65% of the voting power of all classes of
capital stock of such First-Tier Foreign Subsidiary or Excluded Disregarded
Entity entitled to vote; provided that immediately upon the amendment of the
Internal Revenue Code to allow the pledge of a greater percentage of the voting
power of capital stock in a First-Tier Foreign Subsidiary or Excluded
Disregarded Entity without adverse tax consequences, the Collateral shall
include, and the security interest granted by each Grantor shall attach to, such
greater percentage of capital stock of each First-Tier Foreign Subsidiary and
Excluded Disregarded Entity and (II) “security corporation” under Massachusetts
General Laws (“M.G.L.”) chapter 63, § 38B, but only to the extent that the
pledge of such capital stock or other Equity Interest would result in such
entity ceasing to qualify as a “security corporation” under M.G.L. chapter 63, §
38B; (c) any Excluded Foreign Equity Interests and the Equity Interests issued
by any Receivables Entity or Immaterial Domestic Subsidiary; (d) any
“intent-to-use” application for trademark or service mark registration filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing
under Section 1(c) or Section 1(d) of the Lanham Act of a “Statement of Use” or
an “Amendment to Allege Use” with respect thereto, solely to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein prior to such filing would impair the validity or
enforceability of any registration that issues from such intent-to-use trademark
or service mark application under applicable federal law; (e) motor vehicles and
other Goods covered by a certificate of title the perfection of a security
interest in which is excluded from the Uniform Commercial Code in the relevant
jurisdiction; (f) Foreign Intellectual Property; (g) Margin Stock (within the
meaning of Regulation U issued by the FRB); (h) Equity Interests in any Person
(other than wholly owned Subsidiaries of the Company) if and to the extent that
a security interest (x) is prohibited by or would be in violation of any term,
provision or condition of such Person’s organizational or joint venture
documents (unless such term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity) or (y) would result
in a breach, default or other violation of any term, provision or condition of
such documents after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity; provided, however, that the Collateral shall include (and such security
interest shall attach) immediately at such time as the contractual prohibition
shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such Equity Interests not subject to the
prohibitions specified in this clause 2.02(h) or (i) any property and/or assets
of Grantors (other than (i) Intellectual Property, (ii) Pledged Equity
Interests, (iii) intercompany loans and (iv) the Proceeds of any

10
    

--------------------------------------------------------------------------------




Collateral) located outside of the United States, provided that the aggregate
value of such property and assets does not exceed $150,000,000 at any time and
provided further that in regards to any of such property or assets valued in
excess of $150,000,000, such property and assets shall not constitute Collateral
to the extent that the Collateral Agent and the Company reasonably agree that
the costs or other consequences (including adverse tax consequences) of
providing a security interest in such property and/or assets is excessive in
view of the benefits to be obtained by the Secured Parties.
ARTICLE 3    
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
Section 3.01    . Security for Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all the Obligations (the “Secured
Obligations”).
Section 3.02    . Continuing Liability Under Collateral. Notwithstanding
anything herein to the contrary, (a) each Grantor shall remain liable for all
obligations under the Collateral and nothing contained herein is intended or
shall be a delegation of duties to the Collateral Agent or any other Secured
Party, (b) each Grantor shall remain liable under each of the agreements
included in the Collateral, including, without limitation, any agreements
relating to Pledged Partnership Interests or Pledged LLC Interests, to perform
all of the obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and neither the Collateral Agent
nor any Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests and (c) the exercise by the Collateral Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral.
ARTICLE 4    
CERTAIN PERFECTION REQUIREMENTS
Section 4.01    . Delivery Requirements. (a) With respect to any Certificated
Securities included in the Collateral, each Grantor shall deliver to the
Collateral Agent the Security Certificates evidencing such Certificated
Securities duly indorsed by an effective indorsement (within the meaning of
Section 8-107 of the UCC), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to the Collateral Agent or in blank. In addition, each Grantor shall cause
any certificates evidencing any Pledged Equity Interests included in the
Collateral, including, without limitation, any Pledged Partnership Interests
included in the Collateral or Pledged LLC Interests included in the Collateral,

11
    

--------------------------------------------------------------------------------




to be similarly delivered to the Collateral Agent regardless of whether such
Pledged Equity Interests constitute Certificated Securities. Notwithstanding the
foregoing, the delivery requirements set forth in this Section 4.01(a) shall be
subject to the delivery periods set forth in Section 4.05 and shall not apply to
any certificates evidencing Equity Interests or equity investments valued at
less than $5,000,000 individually, except to the extent the aggregate value of
such Equity Interests and equity investments exceeds $25,000,000 (in which case
the delivery requirements under this Section 4.01(a) shall apply to the
certificates evidencing all such Equity Interests and equity investments in
excess of such aggregate threshold); provided that (x) such exception shall not
apply to any certificates evidencing the Equity Interests or equity investments
in the Company’s Subsidiaries and (y) the requirements of this Section 4.01(a)
shall not apply to Specified Minority Investments.
(b)    With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver, within the delivery periods set forth in
Section 4.05, to the Collateral Agent all such Instruments or Tangible Chattel
Paper to the Collateral Agent duly indorsed in blank; provided, however, that
such delivery requirement shall not apply to (i) any Instruments or Tangible
Chattel Paper having a face amount of less than $10,000,000 individually, except
to the extent the aggregate outstanding face amount of such Instruments and
Tangible Chattel Paper exceeds $30,000,000 (in which case the delivery
requirements under this Section 4.01(b) shall apply to all such Instruments and
Tangible Chattel Paper in excess of such aggregate threshold) or (ii) any
Tangible Chattel Paper relating to or in respect of any Specified Equipment and
Inventory.
Section 4.02    . Control Requirements.
(a)    [Reserved].
(b)    With respect to any Uncertificated Security included in the Collateral
(other than any Uncertificated Securities constituting (x) Collateral credited
to a Securities Account and (y) Specified Minority Investments), each Grantor
shall cause, within the compliance period set forth in Section 4.05, the issuer
of such Uncertificated Security to either (i) register the Collateral Agent as
the registered owner thereof on the books and records of the issuer or (ii)
execute an agreement substantially in the form of Exhibit B hereto (or such
other agreement in form and substance reasonably satisfactory to the Collateral
Agent), pursuant to which such issuer agrees to comply with the Collateral
Agent’s instructions with respect to such Uncertificated Security without
further consent by such Grantor.
(c)    With respect to any Letter-of-Credit Rights included in the Collateral
(other than any Letter-of-Credit Rights constituting a Supporting Obligation for
a Receivable in which the Collateral Agent has a valid and perfected security
interest) with a value in excess of $25,000,000 individually, each Grantor shall
ensure, within the compliance period set forth in Section 4.05, that Collateral
Agent has Control thereof by obtaining the written consent of each issuer of
each related letter of credit to the assignment of the proceeds of such letter
of credit to the Collateral Agent.
(d)    Reserved.
Section 4.03    . Intellectual Property Recording Requirements. (a) In the case
of any Collateral (whether now owned or existing or hereafter acquired, created,
developed or arising)

12
    

--------------------------------------------------------------------------------




consisting of Patents issued in the United States or pending Patent applications
filed in the United States, each Grantor shall execute and deliver, within the
compliance period set forth in Section 4.05, to the Collateral Agent a Patent
Security Agreement in substantially the form of Exhibit G hereto (or a
supplement thereto) covering all such Patents in appropriate form for
recordation with the United States Patent and Trademark Office with respect to
the security interest of the Collateral Agent.
(b)    In the case of any Collateral (whether now owned or existing or hereafter
acquired, created, developed or arising) consisting of Trademarks registered in
the United States or pending Trademark applications filed in the United States,
each Grantor shall execute and deliver, within the compliance period set forth
in Section 4.05, to the Collateral Agent a Trademark Security Agreement in
substantially the form of Exhibit E hereto (or a supplement thereto) covering
all such Trademarks, in appropriate form for recordation with the United States
Patent and Trademark Office with respect to the security interest of the
Collateral Agent.
(c)    In the case of any Collateral (whether now owned or existing or hereafter
acquired, created, developed or arising) consisting of Copyrights registered in
the United States or pending Copyright applications filed in the United States,
or consisting of exclusive Copyright Licenses that constitute Material
Intellectual Property in respect of Copyrights registered in the United States
for which any Grantor is the licensee, the Grantor shall execute and deliver,
within the compliance period set forth in Section 4.05, to the Collateral Agent
a Copyright Security Agreement in substantially the form of Exhibit F hereto (or
a supplement thereto) covering all such Copyrights and exclusive Copyright
Licenses, in appropriate form for recordation with the United States Copyright
Office with respect to the security interest of the Collateral Agent.
Section 4.04    . Other Actions. With respect to any Pledged Partnership
Interests and Pledged LLC Interests included in the Collateral (other than any
Specified Minority Investment), if the Grantors own less than 100% of the Equity
Interests in any issuer of such Pledged Partnership Interests or Pledged LLC
Interests constituting Collateral, the Grantors shall, within the compliance
period set forth in Section 4.05, use their commercially reasonable efforts to
obtain the consent of each other holder of partnership interest or limited
liability company interests in such issuer to the security interest of the
Collateral Agent hereunder and following an Event of Default, the transfer of
such Pledged Partnership Interests and Pledged LLC Interests constituting
Collateral to the Collateral Agent or its designee, and to the substitution of
the Collateral Agent or its designee as a partner or member with all the rights
and powers related thereto. Each Grantor consents to the grant by each other
Grantor of a Lien in all Investment Related Property constituting Collateral to
the Collateral Agent and without limiting the generality of the foregoing
consents to the transfer of any Pledged Partnership Interest and any Pledged LLC
Interest constituting Collateral to the Collateral Agent or its designee
following an Event of Default for the purposes of enabling the Collateral Agent
to exercise rights and remedies under the Credit Agreement and Article 9 hereof
and to the substitution of the Collateral Agent or its designee as a partner in
any partnership or as a member in any limited liability company with all the
rights and powers related thereto.
Section 4.05    . Timing and Notice. Notwithstanding any provisions set forth
herein, with respect to any Collateral in existence on the Closing Date, each
Grantor shall comply with the

13
    

--------------------------------------------------------------------------------




requirements of Article 4 on the Closing Date and Section 6.12(c) of the Credit
Agreement, and with respect to any Collateral hereafter owned or acquired,
created, developed or arising such Grantor shall (i) for the avoidance of doubt,
comply with the requirements of Sections 6.10 and 6.11 of the Credit Agreement
as applicable, and (ii) comply with the requirements of Article 4 and/or
Sections 6.02(a), 6.02(b) and 6.05(b) hereof, as applicable, (x) with respect to
(1) Material Intellectual Property and (2) Collateral (other than Intellectual
Property) valued, in the aggregate with all other Collateral (other than
Intellectual Property) acquired, created, developed or arising in the same
Fiscal Quarter, in excess of the greater of (1) $50,000,000 and (2) 0.5% of
Total Assets, within 45 days after such Collateral is acquired, created,
developed or otherwise arises and (y) with respect to all other Collateral,
within the later of (I) 45 days after such Collateral is acquired, created,
developed or otherwise arises and (II) 15 days after the end of such Fiscal
Quarter in which such Collateral is acquired, created, developed or otherwise
arises; provided that the Collateral Agent may grant an extension therefor if
the applicable Grantor in respect thereof is using commercially reasonable
efforts to comply with such requirements.
ARTICLE 5    
REPRESENTATIONS AND WARRANTIES
Each Grantor hereby represents and warrants, on the Closing Date and on each
Credit Date, that the following statements are true and correct in all material
respects as of such date other than to the extent such representation or
warranty specifically relate to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date), in each case, subject to Section 4.05:
Section 5.01    . Grantor Information & Status. (a) As of the Closing Date,
Schedules 5.01(A) and (B) set forth under the appropriate headings: (1) the full
legal name of such Grantor, (2) all trade names or other names under which such
Grantor (currently) commonly conducts business, (3) the type of organization of
such Grantor, (4) the jurisdiction of organization of such Grantor, (5) its
organizational identification number, if any, and (6) the jurisdiction where the
chief executive office or its sole place of business (or the principal residence
if such Grantor is a natural person) is located.
(b)    Except as provided on Schedule 5.01(C), as of the Closing Date, it has
not changed its name, jurisdiction of organization, chief executive office or
sole place of business (or principal residence if such Grantor is a natural
person) or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) and has not commonly done business under
any other name, in each case, within the past five (5) years.
(c)    It has not within the last five (5) years become bound (whether as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 5.01(D) hereof (as such Schedule may be
amended or supplemented from time to time).
(d)    As of the Closing Date, such Grantor has been duly organized and is
validly existing as an entity of the type as set forth opposite such Grantor’s
name on Schedule 5.01(A)

14
    

--------------------------------------------------------------------------------




solely under the laws of the jurisdiction as set forth opposite such Grantor’s
name on Schedule 5.01(A) and, except as permitted by the Credit Agreement,
remains duly existing as such. Except as permitted by the Credit Agreement, such
Grantor has not filed any certificates of dissolution or liquidation, any
certificates of domestication, transfer or continuance in any other
jurisdiction.
(e)    No Grantor is a “transmitting utility” (as defined in Section
9-102(a)(81) of the UCC).
Section 5.02    . Collateral Identification, Special Collateral.
(a)     On the Closing Date, Schedule 5.02 sets forth under the appropriate
headings all of such Grantor’s: (1) Pledged Equity Interests constituting
Collateral, other than any Pledged Equity Interests valued at less than
$5,000,000 individually, except to the extent that the aggregate value of such
Pledged Equity Interests exceeds $25,000,000, (in which case, this scheduling
requirement shall only apply to all Pledged Equity Interests in excess of the
aggregate threshold), provided that such exception shall not apply to any
Pledged Equity Interests evidencing the Equity Interests in the Company’s
Subsidiaries, (2) Pledged Debt other than any Pledged Debt having a face amount
of less than $10,000,000 individually, except to the extent that the aggregate
face amount of such Pledged Debt exceeds $30,000,000 (in which case, this
scheduling requirement shall only apply to all Pledged Debt in excess of the
aggregate threshold), (3) Reserved, (4) Reserved, (5) United States
registrations and issuances of and applications for Patents, Trademarks, and
Copyrights owned by such Grantor constituting Material Intellectual Property,
(6) Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses constituting Material Intellectual Property other than employment
related agreements or consulting agreements with individuals to the extent that
such agreements can be characterized as Patent Licenses, Trademark Licenses,
Trade Secret Licenses and/or Copyright Licenses, (7) Commercial Tort Claims
constituting Collateral other than (A) any Commercial Tort Claims having a value
of less than $15,000,000 individually, except to the extent that the aggregate
value of such Commercial Tort Claims exceeds $50,000,000 or (B) any Commercial
Tort Claim with respect to the infringement of Intellectual Property as to which
the Company has no knowledge, (8) Letter-of-Credit Rights for letters of credit
other than any individual Letters of Credit Rights worth less than $25,000,000,
(9) the name and address of any warehouseman, bailee or other third party in
possession of any Inventory, Equipment and other tangible personal property, in
each case, constituting Collateral other than (A) Specified Equipment and
Inventory, (B) other Equipment, Inventory and other tangible personal property
with warehousemen, salesmen, servicemen, customers or such items in transit,
under repair or with assemblers and/or manufacturers, (C) any other Inventory,
Equipment and other tangible personal property, in each case, constituting
Collateral at one location having a value less than $15,000,000 individually,
except to the extent the aggregate value of such Inventory, Equipment or other
tangible personal property exceeds $50,000,000 or (D) listed on Schedule 5.05
and (10) Material Contracts.
(b)    None of the Collateral in excess of $10,000,000 individually or
$30,000,000 in the aggregate (which is not encumbered by a valid, perfected,
First Priority Lien securing the Secured Obligations) constitutes, or is the
Proceeds of, (1) Farm Products, (2) As-Extracted

15
    

--------------------------------------------------------------------------------




Collateral, (3) Manufactured Homes, (4) Health-Care-Insurance Receivables, (5)
timber to be cut, or (6) aircraft, aircraft engines, satellites, ships or
railroad rolling stock.
(c)    All information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects, subject to the
thresholds, exclusions and limitations set forth in this Agreement, the Credit
Agreement, or the Perfection Certificate, as applicable.
Section 5.03    . Ownership Of Collateral And Absence Of Other Liens. (a) Other
than as provided herein and in the Credit Agreement, it owns the Collateral
purported to be owned by it or otherwise has the rights it purports to have in
each item of Collateral and, as to all Collateral whether now existing or
hereafter acquired, developed or created (including by way of lease or license),
will continue to own or have such rights in each item of the Collateral, in each
case free and clear of any and all Liens, rights or claims of all other Persons,
including, without limitation, liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person, in each case, other than any Permitted
Liens and except if the failure to own or have rights in such Collateral or if
the rights or claims of other Persons in the Collateral would not reasonably be
expected to have a Material Adverse Effect.
(b)    Other than any financing statements filed in favor of the Collateral
Agent, no effective financing statement, fixture filing or other instrument
similar in effect under any applicable law covering all or any part of the
Collateral is on file in any filing or recording office except for (x) financing
statements for which duly authorized proper termination statements have been
delivered to the Collateral Agent for filing and (y) financing statements,
fixture filings or instruments similar in effect filed in connection with
Permitted Liens. Other than the Collateral Agent and any automatic control in
favor of a Bank, Securities Intermediary or Commodity Intermediary maintaining a
Deposit Account, Securities Account or Commodity Contract, no Person is in
Control of any Collateral other than in connection with Permitted Liens.
Section 5.04    . Status of Security Interest. (a) Upon the filing of any
financing statement naming such Grantor as “debtor” and the Collateral Agent as
“secured party” and describing the Collateral in the filing offices set forth
opposite such Grantor’s name on Schedule 5.04 hereof (as such schedule may be
amended or supplemented from time to time), the security interest of the
Collateral Agent in all Collateral that can be perfected by the filing of a
financing statement under the Uniform Commercial Code as in effect in the
applicable jurisdiction will constitute valid, perfected, First Priority Liens
with respect to such Collateral under the law of such jurisdiction (to the
extent applicable thereto). Each agreement purporting to give the Collateral
Agent Control over any Collateral is effective to establish the Collateral
Agent’s Control of the Collateral subject thereto.
(b)    To the extent perfection or priority of the security interest therein is
not subject to Article 9 of the UCC, upon recordation of the Intellectual
Property Agreements in the applicable intellectual property registries in the
United States (including but not limited to the United States Patent and
Trademark Office and the United States Copyright Office) of the security
interests granted hereunder in all Collateral consisting of Patents registered
or issued in the United States (and all

16
    

--------------------------------------------------------------------------------




applications therefor), Trademarks registered or issued in the United States
(and all applications therefor), Copyrights registered in the United States (and
all applications therefor) and exclusive Copyright Licenses (with respect to
Copyrights registered in the United States), the security interests granted to
the Collateral Agent hereunder in such Collateral listed in such Intellectual
Property Agreements shall constitute valid, perfected, First Priority Liens in
Grantor’s interest therein.
(c)    Except (x) as set forth in the Credit Agreement and (y) with respect to
the Specified Minority Investments, no authorization, consent, approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other Person is required for either the pledge or grant
by any Grantor of the Liens in the Collateral purported to be created in favor
of the Collateral Agent hereunder, except (A) for the filings contemplated by
clauses (a) and (b) of Section 5.04 above, (B) as may be required, in connection
with the disposition of any Investment Related Property, by laws generally
affecting the offering and sale of Securities and (C) for such consents
previously obtained.
(d)    Such Grantor is in compliance with its obligations under Article 4
hereof.
Section 5.05    . Goods and Receivables.
(a)    Reserved.
(b)    Reserved.
(c)    Any Goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, and the rules and regulations
promulgated thereunder, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.
(d)    Other than any (i) Inventory or Equipment in transit, being repaired or
in the possession or control of any warehouseman, bailee, repairman, serviceman,
salesman, customer, assembler, manufacturer or other third party, (ii) Specified
Equipment and Inventory (and any Equipment and/or Inventory which is stored with
or located at a warehouse, distribution center, or other similar location
operated, leased or subcontracted (but not owned) by Company) and (iii) any
other Inventory, Equipment and other tangible personal property at one location
having a value less than $15,000,000 individually, except to the extent the
aggregate value of such Inventory, Equipment or other tangible personal property
exceeds $50,000,000, all of the Equipment and Inventory included in the
Collateral is located only at the locations specified in Schedule 5.05 (as such
schedule may be amended or supplemented from time to time).
Section 5.06    . Pledged Equity Interests, Investment Related Property. (a)
Except as otherwise permitted in the Credit Agreement or herein, it is the
record and beneficial owner of the Pledged Equity Interests free of all Liens
(other than Permitted Liens), rights or claims of other Persons (other than
Permitted Liens) and, other than as set forth in Schedule 5.06 hereof (as such
schedule may be amended or supplemented from time to time), there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding

17
    

--------------------------------------------------------------------------------




with respect to, or property that is convertible into, or that requires the
issuance or sale of, any Pledged Equity Interests.
(b)    Except (x) as set forth in Schedule 5.06 (as such schedule may be amended
or supplemented from time to time) and (y) with respect to the Specified
Minority Investments, no consent of any Person including any other general or
limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary or reasonably desirable
in connection with the creation, perfection or First Priority status of the
security interest of the Collateral Agent in any Pledged Equity Interests
constituting Collateral other than those consents previously obtained.
(c)    Except as set forth in Schedule 5.06(c) (as such schedule may be amended
or supplemented from time to time), all of the Pledged LLC Interests and Pledged
Partnership Interests constituting Collateral (other than Specified Minority
Investments) are or represent interests that by their terms provide that they
are securities governed by the uniform commercial code of an applicable
jurisdiction.
Section 5.07    . Intellectual Property.
(a)    Reserved.
(b)    Except as set forth in Schedule 5.07 and other than any Intellectual
Property the disposition or license of which is otherwise permitted under
Section 7.08 of the Credit Agreement, each (i) Patent, Trademark and Copyright
listed on Schedule 5.02 that constitutes Material Intellectual Property is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, (ii) no Patents constituting Material Intellectual Property is the subject
of a reexamination proceeding, and (iii) such Grantor has performed in all
material respects all acts and has paid all renewal, maintenance and other fees
and taxes required to maintain in full force and effect each and every
registration and application of Copyrights, Patents and Trademarks that
constitute Material Intellectual Property; in each case of clauses (i), (ii) and
(iii), except as would not reasonably be likely to have a Material Adverse
Effect.
(c)    No action or proceeding is pending, or to such Grantors’ knowledge,
threatened, challenging the validity, enforceability, registration, ownership or
use of any of such Grantor’s Patents, Trademarks, or Copyrights listed on
Schedule 5.02 that constitute Material Intellectual Property that is reasonably
likely to have a Material Adverse Effect.
(d)    None of the Trademarks, Patents, Copyrights or Trade Secrets that
constitute Material Intellectual Property has been licensed by any Grantor to
any Affiliate or third party, except as disclosed in Schedule 5.07 (as such
schedule may be amended or supplemented from time to time) or otherwise
permitted under the Credit Agreement (including, without limitation, to effect
or in furtherance of the Reorganization), and all exclusive Copyright Licenses
(with respect to Copyrights registered in the United States) that constitute
Material Intellectual Property have been properly recorded in the United States
Copyright Office.

18
    

--------------------------------------------------------------------------------




(e)    Such Grantor has been using appropriate statutory notice of registration
in connection with its use of registered Trademarks, proper marking practices in
connection with the use of issued Patents and pending Patent applications, and
appropriate notice of copyright in connection with the publication of
Copyrights, except where failure to use such statutory notice of registration,
proper marking practices and appropriate notice of copyright would not have a
Material Adverse Effect.
(f)    Such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets that constitute Material Intellectual
Property in accordance with industry standards except where the failure to take
such steps would not reasonably likely have a Material Adverse Effect.
(g)    Such Grantor has maintained its standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks of such Grantor and has
taken commercially reasonable actions to insure that all licensees of the
Trademarks owned by such Grantor meet such standards of quality, in each case,
except where failure to maintain or meet such standards is not reasonably likely
have a Material Adverse Effect.
(h)    [Reserved.]
(i)    [Reserved.]
(j)    no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor or
binds such Grantor in a manner that is reasonably likely to adversely affect
such Grantor’s rights to own, license or use any Material Intellectual Property,
except, in each case, (x) as disclosed in Schedule 5.07 hereof (as such schedule
may be amended or supplemented from time to time) or (y) where such settlement,
consents, covenants not to sue, co-existence agreements, non-assertion
assurances, or releases would not reasonably be likely to have a Material
Adverse Effect.
Section 5.08    . Miscellaneous. No Material Contract prohibits assignment or
requires consent of or notice to any Person in connection with the assignment to
the Collateral Agent hereunder, except such as has been given or made or is
currently sought (or is not required to be sought) pursuant to Section 6.08
hereof or was sought in accordance with Section 6.08 hereof and not given or
made, as set forth in Schedule 5.08 (as such schedule may be amended or
supplemented from time to time).
ARTICLE 6    
COVENANTS AND AGREEMENTS
Each Grantor hereby covenants and agrees that, subject to the compliance periods
set forth in Section 4.05:

19
    

--------------------------------------------------------------------------------




Section 6.01    . Grantor Information and Status. Without limiting any
prohibitions or restrictions on mergers or other transactions set forth in the
Credit Agreement, and except as it may be permitted to do so under the Credit
Agreement, each Grantor covenants and agrees to comply with the requirements of
Section 6.01(j) of the Credit Agreement within the time periods set forth
therein and, within the earlier of (x) thirty (30) days after the completion of
such merger or other change in corporate structure and (y) if applicable, ten
(10) days prior to the date on which the perfection of the Liens under the
Collateral Documents would (absent additional filings or other actions) lapse,
in whole or in part, by reason of such change, take all actions necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of the Collateral Agent’s security interest in that portion of the
Collateral granted or intended to be granted and agreed to hereby, subject to
the thresholds, exclusions and limitations set forth herein, which in the case
of any merger or other change in corporate structure shall include, without
limitation, executing and delivering to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, confirming
the grant of the security interest hereunder.
Section 6.02    . Collateral Identification; Special Collateral. (a) In the
event that it hereafter acquires any Collateral of a type described in Section
5.02(b) hereof with a fair market value in excess of $10,000,000 individually or
$30,000,000 in the aggregate (to the extent not already encumbered by a valid,
perfected, First Priority Lien securing the Secured Obligations), it shall
promptly notify the Collateral Agent thereof in writing and take such actions
and execute such documents and make such filings all at such Grantor’s expense
as the Collateral Agent may reasonably request to the extent that such actions,
execution of documents and/or filings are otherwise required under Article 4
hereof in order to ensure that the Collateral Agent has a valid, perfected,
First Priority Lien in such Collateral.
(b)    In the event that it hereafter acquires or has any Commercial Tort Claim
constituting Collateral that a Responsible Officer of such Grantor reasonably
believes has a value in excess of $15,000,000 individually or $50,000,000 in the
aggregate (other than any Commercial Tort claim in respect of the infringement
of Intellectual Property as to which the Company has no knowledge), it shall
deliver to the Collateral Agent a completed Pledge Supplement, substantially in
the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, identifying such new Commercial Tort Claims; provided that no
Grantor shall be required to compromise in any way its attorney-client
privilege.
Section 6.03    . Ownership of Collateral and Absence of Other Liens. (a) Except
for the security interest created by this Agreement and Permitted Liens, and
without duplication of Section 6.07(e), it shall not create or suffer to exist
any Lien upon or with respect to any of the Collateral, and such Grantor shall
use commercially reasonable efforts to defend the Collateral against all Persons
(other than the holders of Permitted Liens) at any time claiming any interest
therein.
(b)    Upon any Responsible Officer of such Grantor obtaining knowledge thereof,
it shall promptly notify the Collateral Agent in writing of any event that may
have a Material Adverse Effect on the value of the Collateral (taken as a
whole), a Material Adverse Effect on the ability of such Grantor or the
Collateral Agent to dispose of all or any material portion of the Collateral, or

20
    

--------------------------------------------------------------------------------




a Material Adverse Effect on the rights and remedies of the Collateral Agent in
relation thereto, including, without limitation, the levy of any legal process
against all or any material portion of the Collateral, in each case, other than
Dispositions permitted under Section 7.08 of the Credit Agreement.
(c)    It shall not sell, transfer or assign (by operation of law or otherwise)
or exclusively license to another Person any Collateral except as otherwise
permitted by the Credit Agreement.
Section 6.04    . Status of Security Interest. (a) Subject to the thresholds,
exclusions and limitations set forth in Article 4 hereof and subsection (b) of
this Section 6.04, such Grantor shall maintain the security interest of the
Collateral Agent hereunder in all Collateral as valid, perfected, First Priority
Liens to the extent required hereunder.
(b)    Notwithstanding anything to the contrary herein, no Grantor shall be
required to take any action to (i) perfect any Collateral that can only be
perfected by Control, in each case except as and to the extent specified in
Article 4 hereof and (ii) grant or perfect any lien or security interest in
Collateral in a Foreign Jurisdiction or under or pursuant to the laws of a
Foreign Jurisdiction (and none of the Grantors shall be required to enter into
any security agreements or pledge agreements governed by laws of any Foreign
Jurisdictions)
Section 6.05    . Goods & Receivables.
(a)    [Reserved.]
(b)    (1) If any Equipment or Inventory constituting Collateral is in
possession or control of any warehouseman, bailee or other third party (other
than a Consignee under a Consignment for which such Grantor is the Consignor),
such Grantor shall join with the Collateral Agent in notifying the third party
of the Collateral Agent’s security interest and upon the reasonable request of
the Collateral Agent, obtaining an acknowledgment from the third party that it
is holding such Equipment and Inventory for the benefit of the Collateral Agent
and will permit the Collateral Agent to have access to such Equipment or
Inventory for purposes of inspecting such Collateral or, following an Event of
Default, to remove same from such premises if the Collateral Agent so elects;
provided that this requirement shall not apply to (A) Specified Equipment and
Inventory, (B) Equipment, Inventory and other tangible personal property which
is with warehousemen, salesmen, servicemen, customers or such items in transit,
under repair or with manufacturers or assemblers and (C) Equipment or Inventory
constituting Collateral valued at less than $15,000,000 individually, except to
the extent that the aggregate value of such Equipment and Inventory exceeds
$50,000,000 (in which case, the requirement shall apply to all such Equipment
and Inventory in excess of such aggregate threshold); and (2) with respect to
any Goods constituting Collateral subject to a Consignment for which such
Grantor is the Consignor, such Grantor shall file appropriate financing
statements against the Consignee and take such other action as may be necessary
to ensure that such Grantor has a first priority perfected security interest in
such Goods subject to any Permitted Liens or nonmaterial liens granted by or
otherwise encumbering the assets of the Consignor; provided that this
requirement shall not apply to Goods valued at less than $10,000,000
individually, except

21
    

--------------------------------------------------------------------------------




to the extent that the aggregate value of such Goods exceeds $30,000,000 (in
which case, the requirement shall apply to all such Goods in excess of such
aggregate threshold).
(c)    It shall keep the Equipment, Inventory and any Documents evidencing any
material Equipment and Inventory constituting Collateral in the locations
specified on Schedule 5.05 (as such schedule may be amended or supplemented from
time to time) or as otherwise provided by Section 5.05 unless, with respect to
any locations in the United States, it shall have notified the Collateral Agent
in writing prior to thirty (30) days after any change in locations, identifying
such new locations and providing such other information in connection therewith
as the Collateral Agent may reasonably request.
(d)    It shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, to the
extent it is commercially reasonable to do so, the originals of all
documentation with respect to all Receivables and records of all payments
received and all credits granted on the Receivables, all merchandise returned
and all other material dealings therewith.
(e)    Reserved.
(f)    Other than in the ordinary course of business it shall not amend, modify,
terminate or waive any provision of any Receivable other than such amendments,
modifications, terminations or waivers that would not have a Material Adverse
Effect.
(g)    At any time following the occurrence and during the continuation of an
Event of Default, the Collateral Agent shall have the right at any time to
notify, or require such Grantor to notify, any Account Debtor of the Collateral
Agent’s security interest in the Receivables and any Supporting Obligation
constituting Collateral and, in addition, the Collateral Agent may: (1) direct
the Account Debtors under any Receivables to make payment of all amounts due or
to become due to such Grantor thereunder directly to the Collateral Agent; (2)
notify, or require such Grantor to notify, each Person maintaining a lockbox or
similar arrangement to which Account Debtors under any Receivables have been
directed to make payment to remit all amounts representing collections on checks
and other payment items from time to time sent to or deposited in such lockbox
or other arrangement directly to the Collateral Agent; and (3) enforce, at the
expense of such Grantor, collection of any such Receivables and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done. If the Collateral Agent
notifies such Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in the Collateral Account
maintained under the sole dominion and control of the Collateral Agent, and
until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation constituting Collateral or Collateral Support constituting
Collateral shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not, except as may be permitted by the Collateral Agent, adjust,
settle or compromise the amount or payment of any Receivable for less than the
total unpaid balance thereof, grant any extension or renewal of the time

22
    

--------------------------------------------------------------------------------




of payment of any Receivable or release wholly or partly any Account Debtor or
obligor thereof, or allow any credit or discount thereon.
Section 6.06    . Pledged Equity Interests, Investment Related Property. (a)
Except as provided in the next sentence, in the event such Grantor receives any
dividends, interest, distributions, securities or other property on account of
any Pledged Equity Interest or other Investment Related Property constituting
Collateral, upon the merger, consolidation, liquidation or dissolution of any
issuer of such Pledged Equity Interest or Investment Related Property, then (i)
such dividends, interest, distributions, securities or other property shall be
included in the definition of Collateral without further action (unless
otherwise constituting an Excluded Asset) and (ii) such Grantor shall promptly
take all steps, if any, necessary or reasonably advisable to ensure the
validity, perfection, priority and, if applicable, control of the Collateral
Agent over such dividends, interest, distributions, securities or other property
(including, without limitation, delivery thereof to the Collateral Agent) and
pending any such action such Grantor shall be deemed to hold such dividends,
interest, distributions, securities or other property in trust for the benefit
of the Collateral Agent and shall segregate such dividends, interest,
distributions, securities or other property from all other property of such
Grantor; provided that, for the avoidance of doubt, such Grantor shall not be
required to (x) comply with the delivery and control requirements set forth in
Article 4 with respect to any such Investment Related Property that constitutes
Specified Minority Investments and (y) take any action to perfect Collateral
Agent’s liens on any such dividends, interest, distributions, securities or
other property, in each case, constituting Specified Minority Investments other
than as required pursuant to Article 4 hereof (and subject to the thresholds,
exclusions and limitations (and time periods in regards to compliance) set forth
in Article 4 hereof). Notwithstanding the foregoing, so long as the Collateral
Agent has not (after the occurrence or during the continuation of an Event of
Default) directed the Grantors in writing to segregate all cash dividends,
securities, distributions and other property in accordance with the immediately
preceding sentence, the Collateral Agent authorizes such Grantor to retain all
cash dividends, securities, distributions and other property paid consistent
with the past practice of the issuer and all scheduled payments of interest.
(b)    Voting.
(i)    So long as no Event of Default shall have occurred and be continuing,
except as otherwise provided in this Agreement or in the Credit Agreement, such
Grantor shall be entitled to exercise or refrain from exercising any and all
voting and other consensual rights pertaining to the Investment Related Property
included in the Collateral or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; provided, such Grantor
shall not exercise or refrain from exercising any such right if the Collateral
Agent shall have notified such Grantor that, in the Collateral Agent’s
reasonable judgment, such action would have a Material Adverse Effect; and
provided further, such Grantor shall give the Collateral Agent at least five (5)
Business Days prior written notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right in a
manner that would reasonably be expected to have a Material Adverse Effect; it
being understood, however, that neither the voting by such Grantor of any
Pledged Stock for, or such Grantor’s consent to, the election of directors (or
similar governing body) at a regularly scheduled annual or other meeting of
stockholders or

23
    

--------------------------------------------------------------------------------




with respect to incidental matters at any such meeting, nor such Grantor’s
consent to or approval of any action otherwise permitted under this Agreement
and the Credit Agreement, shall be deemed inconsistent with the terms of this
Agreement or the Credit Agreement within the meaning of this Section 6.06(b)(i)
and no notice of any such voting or consent need be given to the Collateral
Agent.
(ii)    Upon the occurrence and during the continuation of an Event of Default:
(A)    upon receipt of written notice from Collateral Agent terminating such
Grantor’s voting rights, all rights of such Grantor to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease and all such rights shall
thereupon become vested in the Collateral Agent (to the extent permitted by
applicable law and the applicable agreements and organization documents) who
shall thereupon have the sole right to exercise such voting and other consensual
rights; provided that (x) to the extent the applicable agreements or
organizational documents prohibit the vesting of such voting rights in the
Collateral Agent (including, without limitation, through the use of a proxy or
power-of-attorney), such Grantor shall exercise such voting and other consensual
rights solely in accordance with the instructions of the Collateral Agent and
(y) such rights shall automatically revert back to such Grantor upon the waiver
or cure of all Events of Default then existing; and
(B)    in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) such Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) such Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.01.
(c)    Except (x) to the extent not prohibited by the Credit Agreement
(including, without limitation, in connection with any transaction not
prohibited by the Credit Agreement) and (y) with respect to the Specified
Minority Investments, without the prior written consent of the Collateral Agent,
it shall not vote to enable or take any other action to: (i) cause to be amended
or terminated any partnership agreement, limited liability company agreement,
certificate of incorporation, by-laws or other organizational documents in any
way that materially changes, in an adverse manner, the rights of such Grantor
with respect to any Investment Related Property constituting Collateral or
adversely affects the validity, perfection or priority of the Collateral Agent’s
security interest, (ii) cause any issuer of any Pledged Equity Interest to issue
any additional stock, partnership interests, limited liability company interest
or other Equity Interests of any nature or to issue securities convertible into
or granting the right of purchaser or exchange for any such additional stock,
partnership interests, limited liability company interest or other Equity
Interests of any nature of such issuer unless such additional stock, partnership
interests, limited liability

24
    

--------------------------------------------------------------------------------




company interest or any other Equity Interests owned by such Grantor (or, in
each case, any portion thereof) has been pledged to the Collateral Agent to the
extent required by the terms and conditions of Sections 2.01 and 2.02, (iii)
cause any issuer of any Pledged Equity Interest to dispose of all or a material
portion of their assets, (iv) waive any material default under or material
breach of any terms of organizational document relating to the issuer of any
Pledged Equity Interest or the terms of any Pledged Debt other than to the
extent that such waiver would not reasonably be expected to have a Material
Adverse Effect, (v) cause any issuer of any Pledged Partnership Interests or
Pledged LLC Interests that are not securities (for purposes of the UCC) on the
Closing Date to elect or otherwise take any action to cause such Pledged
Partnership Interests or Pledged LLC Interests to be treated as securities for
purposes of the UCC other than at the direction of Collateral Agent or (vi)
cause any Pledged Partnership Interests or Pledged LLC Interests to be
certificated without delivering each such certificate to the Collateral Agent in
accordance with Section 4.01(a), subject to the delivery periods set forth in
Section 4.05, and such Grantor shall fulfill all other requirements under
Article 4 applicable in respect thereof; provided, however, notwithstanding the
foregoing, if any issuer of any Pledged Partnership Interests or Pledged LLC
Interests takes any such action in violation of the foregoing in this clause
(v), such Grantor shall promptly notify the Collateral Agent in writing of any
such election or action and, in such event, shall take all steps necessary or
advisable to establish the Collateral Agent’s “control” thereof.
(d)    Except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not permit any issuer (that is
a Subsidiary) of any Pledged Equity Interest constituting Collateral to merge or
consolidate unless (i) subject to the thresholds, exclusions and limitations
(and time periods in regards to compliance) set forth in Article 4 hereof, such
issuer creates, or has previously created, a security interest that is perfected
by a filed financing statement (that is not effective solely under section 9-508
of the UCC) in collateral in which such new debtor has or acquires rights, (ii)
all the outstanding capital stock or other Equity Interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder (subject to Section
2.02 hereof) and no cash, securities or other property is distributed in respect
of the outstanding Equity Interests of any other constituent Grantor if it is
prohibited under the Credit Agreement; provided that if the surviving or
resulting Grantors upon any such merger or consolidation involving an issuer
which is a First-Tier Foreign Subsidiary, then such Grantor shall only be
required to pledge Equity Interests in accordance with Sections 2.01 and 2.02
and (iii) such Grantor promptly complies with the delivery and control
requirements of Article 4 hereof.
Section 6.07    . Intellectual Property. (a) Other than to the extent permitted
by the Credit Agreement, it shall not do any act or omit to do any act whereby
any of the Material Intellectual Property may lapse, or become abandoned,
canceled, dedicated to the public, forfeited or unenforceable, or which would
adversely affect the validity, grant, or enforceability of the security interest
granted therein unless such act or omission would not reasonably be expected to
have a Material Adverse Effect.
(b)    Other than to the extent permitted in the Credit Agreement, it shall not,
with respect to any Trademarks constituting Material Intellectual Property,
cease the use of any of such Trademarks or fail to maintain the level of the
quality of products sold and services rendered under

25
    

--------------------------------------------------------------------------------




any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the Closing Date, and such Grantor
shall take all reasonable steps to insure that licensees of such Trademarks use
such consistent standards of quality except where the failure to use such
Trademarks, to maintain such level of quality or take such steps would not have
a Material Adverse Effect.
(c)    It shall promptly notify the Collateral Agent if it knows or has reason
to know that any item of Material Intellectual Property may become (i) abandoned
or dedicated to the public or placed in the public domain, (ii) invalid or
unenforceable, (iii) subject to any adverse determination or development
regarding such Grantor’s ownership, registration or use or the validity or
enforceability of such item of Material Intellectual Property (including the
institution of, or any such determination or development in, any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry within the United States or any court)
unless such adverse determination or development would not reasonably be
expected to have a Material Adverse Effect or (iv) the subject of any reversion
or termination rights unless becoming the subject of such reversion or
termination rights would not reasonably be expected to have a Material Adverse
Effect.
(d)    Other than to the extent permitted by the Credit Agreement, it shall take
all commercially reasonable steps, including in any proceeding before the United
States Patent and Trademark Office, the United States Copyright Office, any
state registry within the United States or any court, to pursue any application
and maintain any registration or issuance of each Trademark, Patent, and
Copyright, that, in each case, constitutes Material Intellectual Property owned
by or exclusively licensed to such Grantor, subject to Section 6.08 hereof,
including, but not limited to, those items on Schedule 5.02(II) unless failing
to take such steps would not reasonably be expected to have a Material Adverse
Effect.
(e)    In the event that any Material Intellectual Property owned by or
exclusively licensed to such Grantor is infringed, misappropriated, or diluted
by a third party and Grantors have knowledge thereof, such Grantor shall
promptly take action in response to such infringement, misappropriation, or
dilution to protect its rights in such Material Intellectual Property to the
extent that such Grantor deems it commercially reasonable to do so and such
infringement, misappropriation or dilution would reasonably be expected to have
a Material Adverse Effect.
(f)    It shall take commercially reasonable steps, consistent with industry
standards, to protect the secrecy of all Trade Secrets that constitute Material
Intellectual Property (including, without limitation, entering into
confidentiality agreements with employees and consultants and labeling and
restricting access to secret information and documents) unless failure to take
such steps would not reasonably be expected to have a Material Adverse Effect.
(g)    It shall use commercially reasonable efforts to use proper statutory
notice, consistent with industry standards, in connection with its use of any of
the Material Intellectual Property unless failure to use proper statutory notice
would not reasonably be expected to have a Material Adverse Effect.

26
    

--------------------------------------------------------------------------------




Section 6.08    . Miscellaneous. Such Grantor shall, within thirty (30) days
after the Closing Date, with respect to any of its Material Contracts that is a
Non-Assignable Contract (other than any Material Contract that constitutes (i)
an Account, Chattel Paper or Payment Intangible of such Grantor, (ii) a
Specified Minority Investment and (iii) the Specified Material Contracts) in
effect on the Closing Date and within thirty (30) days after it enters into any
Material Contract (entered into after the Closing Date) that is a Non-Assignable
Contract (other than any Specified Minority Investment), request in writing the
consent of the counterparty or counterparties to such Non-Assignable Contract
pursuant to the terms of such Non-Assignable Contract or applicable law to the
assignment or granting of a security interest in such Non- Assignable Contract
to the Secured Parties and use commercially reasonable efforts to obtain such
consent as soon as practicable thereafter.
ARTICLE 7    
ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS
Section 7.01    . Access; Right of Inspection. The Collateral Agent shall at all
times have free reasonable access during normal business hours to all the books,
correspondence and records of each Grantor, and the Collateral Agent and its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, in each case, at the Collateral Agent’s expense (or, after
the occurrence and during the continuation of an Event of Default, at the
Company’s expense), and each Grantor agrees to render to the Collateral Agent,
at such Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. The Collateral Agent and its
representatives shall upon reasonable notice and at such reasonable times during
normal business hours also have the right to enter any premises of each Grantor
and inspect any property of each Grantor where any of the Collateral is located
for the purpose of inspecting the same, observing its use or otherwise
protecting its interests therein, in each case, at the Collateral Agent’s
expense (or, after the occurrence and during the continuation of an Event of
Default, at the Company’s expense).
Section 7.02    . Further Assurances. (a) Each Grantor agrees that from time to
time, at the expense of such Grantor, that it shall, subject to the other
provisions hereof, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing and subject to
Article 4 and Article 6 hereof, in each case, each Grantor shall:
(i)    file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be necessary or desirable, or as the Collateral Agent may reasonably
request, in order to effect, reflect, perfect and preserve the security
interests granted or purported to be granted hereby;

27
    

--------------------------------------------------------------------------------




(ii)    take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in the United
States in which said Intellectual Property is registered or issued or in which
an application for registration or issuance is pending including, without
limitation, the United States Patent and Trademark Office, the United States
Copyright Office;
(iii)    at any reasonable time, upon reasonable request by the Collateral
Agent, allow inspection of the Collateral by the Collateral Agent, or persons
designated by the Collateral Agent;
(iv)    at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any material part of the Collateral; and
(v)    furnish the Collateral Agent with such information regarding the
Collateral, including, without limitation, the location thereof, as the
Collateral Agent may reasonably request from time to time.
(b)    Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
intellectual property security agreements and amendments to any of the
foregoing, in any jurisdictions and with any filing offices, in each case, in
the United States as the Collateral Agent may determine, in its reasonable
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein (subject to Article 2,
Article 4 and Article 6 hereof). Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its reasonable discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent herein, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired, developed or created” or words of similar effect.
Section 7.03    . Additional Grantors. From time to time subsequent to the
Closing Date, additional domestic Persons may become parties hereto as
additional Grantors (each, an “Additional Grantor”), by executing a Pledge
Supplement. Upon delivery of any such Pledge Supplement to the Collateral Agent,
notice of which is hereby waived by Grantors, each Additional Grantor shall be a
Grantor and shall be as fully a party hereto as if Additional Grantor were an
original signatory hereto. Each Grantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Grantor hereunder, nor by any election of the Collateral Agent not
to cause any Subsidiary of Company to become an Additional Grantor hereunder.
This Agreement shall be fully effective as to any Grantor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Grantor hereunder.
ARTICLE 8    
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

28
    

--------------------------------------------------------------------------------




Section 8.01    . Power of Attorney. Each Grantor hereby irrevocably appoints
the Collateral Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise, from
time to time in the Collateral Agent’s reasonable discretion to take any action
and to execute any instrument that the Collateral Agent may deem reasonably
necessary or advisable to accomplish the purposes of this Agreement. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default
(other than in regards to clauses (e) and (f) below, which the Collateral Agent
may do under this Section 8.01 whether or not an Event of Default has occurred
and is continuing):
(a)    to obtain and adjust insurance required to be maintained by such Grantor
or paid to the Collateral Agent pursuant to and to the extent provided in the
Credit Agreement;
(b)    to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(c)    to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;
(d)    to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;
(e)    to prepare and file any UCC financing statements against such Grantor as
debtor covering the Collateral;
(f)    subject to any exceptions contained in Article 2 and Article 4 hereof, to
prepare, sign, and file for recordation in any intellectual property registry
within the United States, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of such Grantor as
debtor;
(g)    to take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and
(h)    subject to applicable law, generally to sell, transfer, lease, license,
pledge, make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and to do, at the Collateral Agent’s
option and such Grantor’s expense, at any time or from time to time, all acts
and things that the Collateral Agent deems reasonably necessary to protect,
preserve or

29
    

--------------------------------------------------------------------------------




realize upon the Collateral and the Collateral Agent’s security interest therein
in order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.
Section 8.02    . No Duty On The Part Of Collateral Agent Or Secured Parties.
The powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
Section 8.03    . Appointment Pursuant to Credit Agreement. The Collateral Agent
has been appointed as collateral agent pursuant to the Credit Agreement. The
rights, duties, privileges, immunities and indemnities of the Collateral Agent
hereunder are subject to the provisions of the Credit Agreement.
ARTICLE 9    
REMEDIES
Section 9.01    . Generally. (a) If any Event of Default shall have occurred and
be continuing, the Collateral Agent may exercise in respect of the Collateral,
in addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity, all the rights and remedies of the
Collateral Agent on default under the UCC (whether or not the UCC applies to the
affected Collateral) to collect, enforce or satisfy any Secured Obligations then
owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:
(i)    require any Grantor to, and each Grantor hereby agrees that it shall at
its expense and promptly upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties;
(ii)    enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;
(iii)    prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and
(iv)    without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

30
    

--------------------------------------------------------------------------------




(b)    The Collateral Agent or any Secured Party may be the purchaser of any or
all of the Collateral at any public or private (to the extent to the portion of
the Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, the Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way limit the rights of the
Collateral Agent hereunder.
(c)    The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
(d)    The Collateral Agent shall have no obligation to marshal any of the
Collateral.

31
    

--------------------------------------------------------------------------------




Section 9.02    . Application of Proceeds. Except as expressly provided
elsewhere in this Agreement, all proceeds of Collateral received by the
Collateral Agent in the event that an Event of Default shall have occurred and
not otherwise been waived, and the maturity of the Obligations shall have been
accelerated pursuant to Section 8.02 of the Credit Agreement and in respect of
any sale of, any collection from, or other realization upon all or any part of
the Collateral shall be applied in full or in part by the Collateral Agent
against the Secured Obligations in the order of priority set forth in Section
8.03 of the Credit Agreement.
Section 9.03    . Sales on Credit. If Collateral Agent sells any of the
Collateral upon credit, the Grantor will be credited only with payments actually
made by purchaser and received by the Collateral Agent and applied to
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Collateral Agent may resell the Collateral and Grantor shall be
credited with proceeds of the sale.
Section 9.04    . Investment Related Property. Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, the Collateral Agent may be compelled, with respect to
any sale of all or any part of the Investment Related Property included in the
Collateral conducted without prior registration or qualification of such
Investment Related Property included in the Collateral under the Securities Act
and/or such state securities laws, to limit purchasers to those who will agree,
among other things, to acquire the Investment Related Property included in the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Collateral Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Investment Related Property included in
the Collateral for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it. If the Collateral Agent determines to
exercise its right to sell any or all of the Investment Related Property
included in the Collateral, upon written request, each Grantor shall and shall
cause each issuer of any Pledged Stock to be sold hereunder, each partnership
and each limited liability company from time to time to furnish to the
Collateral Agent all such information as the Collateral Agent may request in
order to determine the number and nature of interest, shares or other
instruments included in the Investment Related Property included in the
Collateral which may be sold by the Collateral Agent in exempt transactions
under the Securities Act and the rules and regulations of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
Section 9.05    . Grant of Intellectual Property License. For the purpose of
enabling the Collateral Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article 9 hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of

32
    

--------------------------------------------------------------------------------




royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of said Trademarks, to use,
assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired, developed or created by such Grantor, wherever the same may
be located. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof.
Section 9.06    . Intellectual Property. (a) Anything contained herein to the
contrary notwithstanding, in addition to the other rights and remedies provided
herein, upon the occurrence and during the continuation of an Event of Default:
(i)    the Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any Intellectual Property rights, in which event such
Grantor shall, at the request of the Collateral Agent, do any and all lawful
acts and execute any and all documents required by the Collateral Agent in aid
of such enforcement and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Article 12 hereof in connection
with the exercise of its rights under this Section, and, to the extent that the
Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property rights as provided in this Section, upon acceleration of the
Obligations, each Grantor agrees to use commercially reasonable measures,
whether by action, suit, proceeding or otherwise, to prevent the infringement,
misappropriation, dilution or other violation of any of such Grantor’s rights in
the Intellectual Property by others and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing,
misappropriating, diluting or otherwise violating as shall be necessary to
prevent such infringement, misappropriation, dilution or other violation;
(ii)    upon written demand from the Collateral Agent, for the purpose of
enabling the Collateral Agent, to exercise rights and remedies under Article 9
hereof at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor shall
grant, assign, convey or otherwise transfer to the Collateral Agent or such
Collateral Agent’s designee all of such Grantor’s right, title and interest in
and to the Intellectual Property and shall execute and deliver to the Collateral
Agent such documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement, in each case, in accordance with applicable law;
(iii)    each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property;
(iv)    Reserved; and
(v)    the Collateral Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification

33
    

--------------------------------------------------------------------------------




and at the expense of such Grantor, to enforce collection of any such amounts
and to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done:
(A)    all amounts and proceeds (including checks and other instruments)
received by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.07 hereof; and
(B)    the Grantor shall not adjust, settle or compromise the amount or payment
of any such amount or release wholly or partly any obligor with respect thereto
or allow any credit or discount thereon.
(b)    If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.
Section 9.07    . Cash Proceeds; Deposit Accounts. (a) If any Event of Default
shall have occurred and be continuing, in addition to the rights of the
Collateral Agent specified in Section 6.05 with respect to payments of
Receivables, all proceeds of any Collateral received by any Grantor consisting
of cash, checks and other near-cash items (collectively, “Cash Proceeds”), shall
be deemed to be held by such Grantor in trust for the Collateral Agent and, upon
the written direction of the Collateral Agent, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required) and held by the
Collateral Agent in the Collateral Account. Any Cash Proceeds received by the
Collateral Agent (whether from a Grantor or otherwise) during the continuation
of any Event(s) of Default may, in the sole discretion of the Collateral Agent,
(i) may be applied by the Collateral Agent against the Secured Obligations then
due and owing and/or (ii) if all of such Obligations then due and owing have
been paid in full, be held by the Collateral Agent for the ratable benefit of
the Secured Parties, as collateral security for the Secured Obligations (whether
matured or unmatured) only for so long as it reasonably appears there may be
additional Secured Obligations that arise.

34
    

--------------------------------------------------------------------------------




ARTICLE 10    
COLLATERAL AGENT
The provisions of Article 9 and Section 10.04(b) of the Credit Agreement shall
inure to the benefit of the Collateral Agent, and shall be binding upon all
Grantors and all Secured Parties, in connection with this Agreement and the
other Collateral Documents, as if references therein to the Administrative Agent
were to the Collateral Agent.
ARTICLE 11    
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than contingent indemnification obligations as to which no
claim has been made or notice has been given), the cancellation or termination
of the Commitments and the cancellation, expiration, posting of backstop letters
of credit or cash collateralization of all outstanding Letters of Credit
satisfactory to the issuer(s) of such Letters of Credit, be binding upon each
Grantor, its successors and assigns, and inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and its successors, transferees and assigns. Without limiting the
generality of the foregoing, any Lender may assign or otherwise transfer any
Loans held by it and such assignee shall thereupon become vested with all the
benefits in respect thereof granted to the Lenders herein or otherwise pursuant
to the provisions set forth in the Credit Agreement. Upon the payment in full of
all Secured Obligations (other than contingent indemnification obligations as to
which no claim has been made or notice has been given), the cancellation or
termination of the Commitments and the cancellation, expiration, posting of
backstop letters of credit or cash collateralization of all outstanding Letters
of Credit satisfactory to the issuer(s) of such Letters of Credit, the security
interest granted hereby shall automatically terminate hereunder and of record
and all rights to the Collateral shall revert to the Grantors. Upon any such
termination the Collateral Agent shall, at the Grantors’ expense, execute and
deliver to the Grantors or otherwise authorize the filing of such documents as
the Grantors shall reasonably request, including financing statement amendments
and/or termination statements to evidence such termination. Upon any disposition
of property permitted by the Credit Agreement, the Liens granted herein on and
with respect to such property shall be deemed to be automatically released and
such property shall automatically revert to the applicable Grantor with no
further action on the part of any Person. Notwithstanding the immediately
preceding sentence, the Collateral Agent shall, at the applicable Grantor’s
expense, execute and deliver or otherwise authorize the filing of such documents
as such Grantor shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such release in accordance with Section 9.10 of the Credit
Agreement.
ARTICLE 12    
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM
The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting

35
    

--------------------------------------------------------------------------------




for moneys actually received by it hereunder, the Collateral Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Collateral Agent
accords its own property. Neither the Collateral Agent nor any of its directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or otherwise. If any Grantor fails to timely
perform any agreement contained herein, the Collateral Agent may itself perform,
or cause performance of, such agreement, and the expenses of the Collateral
Agent incurred in connection therewith shall be payable by each Grantor under
Section 10.04 of the Credit Agreement.
ARTICLE 13    
MISCELLANEOUS
Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.02 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and the Grantors and their
respective successors and assigns to the extent permitted by the Credit
Agreement. No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Loan Documents embody the
entire agreement and understanding between the Grantors and the Collateral Agent
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

36
    

--------------------------------------------------------------------------------




THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).
SECTIONS 10.15(B), 10.15(C), 10.15(D) AND 10.16 OF THE CREDIT AGREEMENT ARE
INCORPORATED HEREIN BY THIS REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY
TERMINATION OF THE CREDIT AGREEMENT.
[Remainder of page intentionally left blank]






IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
HOLOGIC, INC., as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Vice President and Treasurer







BIOLUCENT, LLC, as Grantor
By: Hologic, Inc.,
Its Sole Member and Manager
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Vice President and Treasurer





CYTYC CORPORATION, as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer





CYTYC INTERNATIONAL, INC., as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer



CYTYC LIMITED LIABILITY COMPANY, as Grantor
By: Cytyc Corporation,
Its Sole Member
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer



CYTYC PRENATAL PRODUCTS CORP., as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer









CYTYC SURGICAL PRODUCTS, LIMITED PARTNERSHIP, as Grantor
By: Cytyc Corporation,
Its General Partner
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer



DIRECT RADIOGRAPHY CORP., as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer



HOLOGIC LIMITED PARTNERSHIP, as Grantor
By: Cytyc Corporation,
Its General Partner
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer



INTERLACE MEDICAL, INC., as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer





SUROS SURGICAL SYSTEMS, INC., as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer





THIRD WAVE AGBIO, INC., as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer



THIRD WAVE TECHNOLOGIES, INC., as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer



GEN-PROBE INCORPORATED, as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer



GEN-PROBE SALES & SERVICE, INC., as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer





GEN-PROBE PRODESSE, INC., as Grantor
By:
/s/ Marci Lerner
Name: Marci Lerner
Title: Treasurer





BANK OF AMERICA, N.A., as Collateral Agent
By:
/s/ Lori Egan
Authorized Signatory
Name: Lori Egan
Title: SVP



61982187 v1-WorkSiteUS-011648/0001

37
    